COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Xochytl Greer v. Wesley Michael Melcher
Appellate case number:       01-19-00287-CV
Trial court case number:     2017-41808
Trial court:                 245th District Court of Harris County

       Appellant, Xochytl Greer, has filed a motion for review of the trial court’s order
sustaining the court reporter’s contest to appellant’s statement of inability to pay costs. See
TEX. R. CIV. P. 145(g)(1). Because the trial court signed the order on May 3, 2019,
appellant’s motion was due to be filed no later than May 13, 2019. See TEX. R. CIV. P.
145(g)(2). Appellant, however, filed her motion in this Court on May 14, 2019.
       We may extend the deadline for filing a motion challenging an order under rule 145
“by 15 days if [appellant] demonstrates good cause for the extension in writing.” TEX. R.
CIV. P. 145(g)(2). Accordingly, we direct appellant to provide a written response to this
order that “demonstrates good cause” to extend the deadline for filing her motion for
review of the trial court’s May 3, 2019 order. Appellant’s response is due no later than
7 days from the date of this order.
       It is so ORDERED.
Judge’s signature: /s/ Julie Countiss
                    Acting individually        Acting for the Court

Date: __May 21, 2019___




                                              1